t c memo united_states tax_court kingman k babcock and lillian l babcock petitioners v commissioner of internal revenue respondent docket no filed date gary j gleba for petitioners randall p andreozzi for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section numbers refer to the internal_revenue_code for the taxable_year in issue and all rule numbers refer to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issue for decision is the amount petitioners are entitled to deduct as a charitable_contribution under sec_170 with respect to foster_child care expenses some of the facts in the case have been stipulated and are so found petitioners resided in pittsford new york at the time they filed their petition for clarity and convenience the findings_of_fact and opinion have been combined throughout petitioners were certified by the monroe county department of social services monroe county an agency of the new york state department of social services department of social services as maintaining a suitable home for the care and boarding of foster children the department of social services describes the issuance of a certificate to board as follows an authorized child-caring agency -- either the local department of social services or a private child- caring agency -- issues a certificate to a family desiring to board children who are under the care of the agency after a home study indicates that the family meets the new york state department of social services' certification requirements the agency supervises the children when they are placed in boarding care and makes plans for their future with their consent and with that of parents and foster boarding parents the agency is financially responsible for the needs of the children in foster care emphasis added the regulations of the department of social services concerning the physical requirements of a certified foster home are extensive and include among others the following physical facilities of the foster home shall be in good condition and present no hazard to the health and safety of the children foster homes shall be in substantial compliance with all applicable provisions of state and local laws ordinances rules and regulations the physical space construction and maintenance of each foster home and premises shall be in good repair and kept in a sufficiently clean and sanitary condition so that the physical well-being as well as a reasonable degree of physical comfort is assured the members of the foster family foster homes shall have separate bedrooms for children of the opposite sex over four years of age as foster parents petitioners have boarded several foster children since in they cared for a young girl then aged in their home petitioners first received this foster_child into their home in petitioners' foster_child their adopted daughter and their son resided in petitioners' household in two other sons resided outside petitioners' household for petitioners were reimbursed by monroe county in the amount of dollar_figure for the care of their foster_child this reimbursement included board payments of dollar_figure a clothing allowance of dollar_figure and special allowances of dollar_figure the foster parent manual published by the new york state department of social services and supplemented by the monroe county department of social services defines board payments clothing allowance and special allowances as follows viii board payments foster parents are reimbursed for the foster child's care through board payments which are standardized according to the child's age the board rate covers the cost of the child's food personal care items allowance as well as his share of the cost of shelter household incidentals furnishings family recreation and transportation related to shopping church school or family recreational activities x clothing allowance as soon as possible following the child's placement the foster parent should review the child's wardrobe with the child's caseworker to decide what is needed to complete the child's immediate clothing needs the child's caseworker will then advise the foster parent how much of the basic clothing allowance will be issued to address the child's immediate clothing needs if the child continues in care the remainder of the basic clothing allowance will be issued to address his clothing needs during the first year of placement thereafter a replacement clothing allowance will be issued twice a year the amount of money which is set by the state is related to the child's age and should be sufficient to provide adequate and attractive clothing xi special allowances special allowances reimburse foster parents for the cost of attire activities events transportation or special items which enhance a foster child's self esteem encourage his ego development or assist his treatment plan and have prior approval by the child's caseworker the following is a list of approved expenses a attire uniforms for special clubs or sports ie scouts soccer etc rental of graduation cap and gown purchase or rental of prom attire b activities event sec_1 club fees and dues school field trips music lessons activities ie art museum swimming the following will not be approved as a special allowance gifts ie birthday christmas transportation for family recreational activities or shopping special clothes for confirmations first communion baptism or bar mitzvahs school uniforms on schedule a of their federal_income_tax return petitioners reported a charitable_contribution by cash or check of dollar_figure of this amount contributions of dollar_figure to various charities are not in dispute the remaining dollar_figure was claimed by petitioners as excess foster care expenses over amounts reimbursed to them by monroe county petitioners calculated the dollar_figure figure in the following manner first based on the number of people in their household five petitioners totaled the following indirect expenses for and allocated one-fifth to their foster_child fair rental value of petitioners' home pincite trowbridge trail fair rental value of petitioners' summer cottage pincite ladoga park road lansing new york fair rental value of all furnishings in their home and cottage fair rental value of their 2-week use of a condominium at sanibel island florida fair rental value of petitioners' boat sailboat and waverunner utilities landscaping and repair expenses country club_dues and expenses and automobile mileage for family trips the sum of these items as initially computed by petitioners was dollar_figure one-fifth of this equaled dollar_figure next petitioners added actual out-of-pocket expenses attributable to their foster_child for these included the following food expenses directly attributable to their foster_child clothing toys purchased educational expenses babysitting expenses medical_expenses recreation expenses and the allowance given to their foster_child the sum of these out-of- pocket expenses as initially calculated by petitioners was dollar_figure the total for both the indirect and out-of-pocket expenses was dollar_figure petitioners then reduced the amount of the indirect and out- of-pocket expenses by the dollar_figure they received from monroe county this left an interim amount of dollar_figure last petitioners reduced the dollar_figure by dollar_figure this resulted in the dollar_figure charitable_contribution_deduction claimed on their return for foster care expenses in excess of reimbursement at trial petitioner husband explained the dollar_figure reduction as follows as we went through it the return preparer's worksheet item-by-item i thought some items that we were using weren't primarily for the benefit of the child or the children especially the condominium in florida and i felt we should back those items out so we backed some items out and reduced the figure petitioner husband believed their charitable deduction should be more conservative than the amount calculated by their return preparer petitioner husband eliminated the allocated portion of the fair rental value of the florida condominium boat sailboat and waverunner respondent disallowed petitioners' dollar_figure charitable deduction attributable to unreimbursed foster care expenses the parties stipulated that petitioners made the following direct out-of-pocket expenditures_for the care of their foster_child in food clothing toys education babysitting medical recreation allowance total dollar_figure big_number big_number dollar_figure respondent acknowledges that petitioners are entitled to a charitable_contribution_deduction for their direct out-of-pocket expenses in excess of amounts reimbursed by monroe county respondent argues that although petitioners have incurred direct out-of-pocket expenses of dollar_figure they were reimbursed dollar_figure by monroe county and therefore there are no unreimbursed direct out-of-pocket expenses for which petitioners are entitled to a charitable deduction under sec_170 on brief petitioners concede that they are not entitled to a deduction for one-fifth of their indirect expenses ie the fair rental value of their home vacation cottage utilities etc petitioners contend however that the dollar_figure received from monroe county as a board payment reimburses or partially reimburses them for the one-fifth of these indirect_costs attributable to their foster_child petitioners further contend that the direct out-of-pocket expenses listed above have only been reimbursed to the extent of the dollar_figure clothing allowance petitioners neglect to mention the dollar_figure of special allowances they received consequently petitioners claim they are entitled to a charitable_contribution_deduction in the amount of dollar_figure for their unreimbursed direct out-of-pocket expenses dollar_figure out-of-pocket expenses - dollar_figure clothing allowance dollar_figure in the alternative petitioners argue that if this court finds that they have been reimbursed by a portion of the board payment for the food expenses of dollar_figure directly attributable to their foster_child they should be allowed a charitable_contribution_deduction of dollar_figure for the unreimbursed direct out- of-pocket expenses_incurred to care for their foster_child dollar_figure out-of-pocket expenses - dollar_figure portion of board payment for food expenses - dollar_figure clothing allowance dollar_figure deductions are a matter of legislative grace 292_us_435 petitioners bear the burden to prove they are entitled to the deductions they claim 290_us_111 rule a sec_170 allows a deduction for any charitable_contribution to or for_the_use_of an entity organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_1_170a-1 income_tax regs provides in pertinent part that unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible may constitute a deductible contribution in applying sec_1_170a-1 to amounts expended by individuals who provide foster care the internal_revenue_service has ruled that foster parents are entitled to a charitable_contribution_deduction within the limitations of sec_170 of the code for any unreimbursed out- of-pocket expenses_incurred in supporting a foster_child revrul_77_280 1977_2_cb_14 there is no question that the foster care reimbursements petitioners received from monroe county are not taxable_income under sec_131 in the instant case petitioners claim their total foster care expenses exceed their reimbursement as mentioned petitioners are entitled to deduct unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible sec_1 170a- g income_tax regs in other words although congress granted most foster parents relief from tax recordkeeping in sec_131 as detailed in 99_tc_633 if foster parents keep records which show they expended more than they were reimbursed they are entitled to deduct the excess under sec_1_170a-1 we note that the new york state department of social services and monroe county require foster parents to keep extensive records concerning their foster children foster parents are to keep specific financial school health visitation and child adjustment records logs thus in this case we must decide which expenses have been reimbursed by the dollar_figure petitioners received from monroe county to determine the unreimbursed expenses if any the monroe county department of social services the agency responsible for petitioners' foster_child is an organization contributions to which are deductible for petitioners received from monroe county a board payment of dollar_figure a clothing allowance of dollar_figure and special allowances of dollar_figure for a total reimbursement of dollar_figure concerning the board payment the monroe county department of social services foster parent manual explains that the board rate covers the cost of the child's food personal care items allowance as well as his share of the cost of shelter household incidentals furnishings family recreation and transportation related to shopping church school or family recreational activities the foster parent manual also specifically designates that a foster child's allowance is to be taken out of the monthly board rate additionally the monroe county department of social services foster boarding home rate schedule provides that the board rate includes the cost of shelter food personal care household furnishings and operations education and recreation transportation and parent supervision further as stated by respondent on brief monroe county's reimbursement rates for foster parents are carefully calculated and designed to reimburse foster parents for the reasonable costs of caring for their foster children including shelter utilities and other general household expenses emphasis added we must agree with petitioner wife that all the attendant expenses associated with raising a foster_child are simply not covered by governmental funds we also observe that petitioners are exceptional individuals even though they are relatively affluent they have the generosity to undertake the care of those less fortunate concerning the special allowances payments the foster parent manual states that special allowances reimburse foster parents for the cost of attire activities events transportation or special items which enhance a foster child's self esteem encourage his ego development or assist his treatment plan for petitioners received the dollar_figure of special allowances for the following expenses which comprise a portion of the stipulated out-of-pocket expenses under the categories of education and recreation ski program dollar_figure swimming dollar_figure tutoring dollar_figure parking for jazz dance lessons dollar_figure based on the foregoing we find that the board payment of dollar_figure and the special allowances of dollar_figure reimbursed petitioners for the following out-of-pocket expenses food expenses of dollar_figure education expenses of dollar_figure recreation expenses of dollar_figure and allowance expenses of dollar_figure we find that the remainder of the board payment reimbursed petitioners at least partially for their indirect expenses with respect to their foster_child for petitioners also received a clothing allowance of dollar_figure which was a partial reimbursement for the stipulated out- of-pocket clothing expenses of dollar_figure on this record we conclude that the following out-of-pocket expenses attributable to petitioners' foster_child were not reimbursed clothing toys babysitting medical dollar_figure big_number total dollar_figure in summary petitioners incurred dollar_figure in direct out-of- pocket expenses and were reimbursed dollar_figure for these expenses consequently petitioners are entitled to a charitable deduction in the amount of dollar_figure for the unreimbursed out-of-pocket expenses they incurred in providing care and support to their foster_child in to reflect the foregoing decision will be entered under rule
